DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 and 07/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,604,148 and Patent No. 10,464,556 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 21-40 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Closest prior art Schwie et al. (US 2017/0357258) teaches a self-driving vehicle management system that monitors person activity and predicts a time of arrival of the person at the requested location, and controlling a vehicle to arrive at the requested location before the time of arrival of the person. 
Prior art Baker, SR. (US 2018/0089631) teaches “A vehicle sensing system includes a vehicle sensing device configured to detect entry of a vehicle into a given area, and in response, to send to the vehicle an instruction message. At least one beacon device is disposed somewhere between a location of entry of the vehicle into the given area and an available parking space. A parking server communicates with the vehicle based on the instruction message, and sends parking instructions to the vehicle, .  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AN T NGUYEN/Primary Examiner, Art Unit 2683